Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 1 of 21 PageID #: 73




                     Exhibit C
                    Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 2 of 21 PageID #: 74




                                                              EXHIBIT C
                                  UNITED STATES PATENT NO. 8,948,784
                CLAIM CHART FOR INFRINGEMENT OF REPRESENTATIVE INDEPENDENT CLAIM 1

Note: This representative claim chart is provided solely for pleading purposes in this action and is based upon information known at this
time. This chart does not represent Plaintiff’s infringement contentions, the asserted claims, or all of Plaintiff’s allegations regarding
infringement. Plaintiff further reserves the right to assert additional or different theories of infringement, including infringement under
the doctrine of equivalents.

Infringement analysis provided for any preamble should not be construed as an admission that such preamble is limiting.


       US8948784                                     Google Geofencing API (The accused instrumentality)

 1. A computer-             To the extent the preamble is limiting, the accused instrumentality offers a method for assessing (e.g.,
 implemented method of      location of the user) whether a mobile device (e.g., smartphone, laptop, tablet or other handheld device) is
 assessing whether a        in a geospatial area (e.g., through its built-in GPS and other location based sensors). Defendant offers a
 mobile device is in a      Geofencing API for mobile app developers to use and enable geo-fence defining capabilities using the
 geospatial area, the       user’s mobile’s built-in sensors such as GPS, accelerometer and other location based sensors. Defining the
 method comprising:         geo-fences enable the app developers to determine a mobile device context information and provide results
                            or notification the users based on certain interests.




                                                                                                                                         1
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 3 of 21 PageID #: 75




      Source: https://developers.google.com/location-context/geofencing/




                                                                               2
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 4 of 21 PageID #: 76




      Source: https://developer.android.com/training/location/geofencing#CreateAdd


             “Geofencing is a feature in a software program that uses the global positioning system to
             define geographical boundaries. Combining a user position with a geofence perimeter, it is
             possible to know if the user is inside or outside the geofence or even if he is exiting or entering
             the area.
             Geofence API is part of Google's Location APIs. It includes Geofence, GeofencingRequest,
             GeofenceApi, GeofencingEvent, and GeofenceStatusCodes.
             Geofence is an interface that represents a geographical area that should be monitored. It is
             created by using the Geofence.Builder. During its creation, you set the monitored region, the
             geofence's expiration date, responsiveness, an identifier, and the kind of transitions that it should be
             looking for.”
      Source: https://en.proft.me/2017/06/6/geographical-boundaries-geofencing-android/ (emphasis added)




                                                                                                                    3
                  Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 5 of 21 PageID #: 77




                           Source: https://developers.google.com/android/reference/com/google/android/gms/location/Geofence
receiving, at a mobile     The accused instrumentality offers a method to receive a representation of a non-circular geospatial zone
device, a representation   (e.g., through Google Maps API and setting a geofence using Geofence.Builder class).
of a non-circular
geospatial zone;




                           Source:
                           https://developers.google.com/android/reference/com/google/android/gms/location/Geofence.Builder




                                                                                                                                   4
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 6 of 21 PageID #: 78




      Source: https://developer.android.com/training/maps/




      Source: https://developers.google.com/location-context/geofencing/ (annotated)


                                                                                       5
                  Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 7 of 21 PageID #: 79




                          Source: https://developer.android.com/training/location/request-updates
causing storage of the    Upon information and belief, the accused instrumentality causes storage of the representation of the non-
representation of the     circular geospatial zone in a memory of the mobile device (e.g., via an instance state stored in a Bundle
non-circular geospatial   object, Google Maps data layer, app storage using Geofencing API).
zone in a memory of
the mobile device;




                                                                                                                                  6
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 8 of 21 PageID #: 80




      Source: https://developer.android.com/training/location/request-updates#save-state




      Source: Actual Screenshot (Android 10)



                                                                                           7
                   Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 9 of 21 PageID #: 81




                            Source: https://developers.google.com/maps/documentation/javascript/datalayer
determining, based at       The accused instrumentality determines based at least in part on the non-circular geospatial zone (e.g.,
least in part on the non-   Maps) an outer circular boundary entirely encompassing the non-circular geospatial zone wherein the outer
circular geospatial         circular boundary is defined by at least a centroid of the non-circular geospatial zone and a maximum radius
zone, an outer circular     (e.g., Circle class part of Location reference APIs from google. This class is defined as being a circle on the
boundary entirely           earth's surface (spherical cap)).
encompassing the non-
circular geospatial
zone, wherein the outer
circular boundary is



                                                                                                                                          8
                 Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 10 of 21 PageID #: 82




defined by at least a
centroid of the non-
circular geospatial zone
and a maximum radius;




                           Source:
                           https://developers.google.com/android/reference/com/google/android/gms/location/Geofence.Builder




                           Source: https://developer.android.com/training/maps/




                                                                                                                              9
                  Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 11 of 21 PageID #: 83




                            Source: https://developers.google.com/android/reference/com/google/android/gms/maps/model/Circle
determining, based at       The accused instrumentality determines based at least in part on the non-circular geospatial zone (e.g.,
least in part on the non-   Maps) an inner circular boundary entirely encompassed within the non-circular geospatial zone, wherein
circular geospatial         the inner circular boundary is defined by at least the centroid of the non-circular geospatial zone and a
zone, an inner circular     minimum radius (e.g., boundary of geofence is set by adjusting the latitude, longitude, centroid and
boundary entirely           minimum radius.)
encompassed within



                                                                                                                                   10
                 Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 12 of 21 PageID #: 84




the non-circular
geospatial zone,
wherein the inner
circular boundary is
defined by at least the
centroid of the non-
circular geospatial zone
and a minimum radius;




                           Source: https://developer.android.com/training/location/geofencing#java




                           Source: https://developers.google.com/location-context/geofencing



                                                                                                     11
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 13 of 21 PageID #: 85




      Source: https://developer.android.com/training/location/geofencing#CreateAdd




                                                                                     12
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 14 of 21 PageID #: 86




      Source: https://developer.android.com/training/location/geofencing




                                                                                13
                 Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 15 of 21 PageID #: 87




                         Source: https://developers.google.com/location-context/geofencing/




                         Source: https://developer.android.com/training/location/geofencing#choose-the-optimal-radius-for-your-
                         geofenceAnalyst
computing a current      The accused instrumentality computes current distance of the mobile device from the centroid of the non-
distance of the mobile   circular geospatial zone (e.g., the current distance of mobile device from the centroid of the non-circular
device from the          geospatial zone is measured using latitude, longitude and radius parameters of the geofence builder class).
centroid of the non-
circular geospatial
zone; and



                         Source: https://developer.android.com/training/location/geofencing#RequestGeofences




                                                                                                                                  14
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 16 of 21 PageID #: 88




      Source: https://developer.android.com/training/location/geofencing#CreateAdd




      Source: https://developers.google.com/location-context/geofencing/




      Source: https://developers.google.com/location-context/geofencing/




                                                                                     15
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 17 of 21 PageID #: 89




      Source: https://developer.android.com/training/location/geofencing#choose-the-optimal-radius-for-your-
      geofenceAnalyst




      Source: https://developers.google.com/android/reference/com/google/android/gms/location/Geofence



                                                                                                          16
                 Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 18 of 21 PageID #: 90




in response to a           The accused instrumentality determines that the computed current distance both exceeds the minimum
determination that the     radius and does not exceed the maximum radius and utilizes the non-circular geospatial zone to determine
computed current           a context of the mobile device (e.g., based on location and motion (context) of the mobile device, if the
distance both exceeds      users location triggers geofence boundary, notifications may be provided to the users on their device.)
the minimum radius
and does not exceed the
maximum radius,
utilizing the non-
circular geospatial zone
to determine a context
of the mobile device.




                                                                                                                                  17
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 19 of 21 PageID #: 91




      Source: https://developer.android.com/training/location/geofencing#CreateAdd (annotated)




                                                                                                 18
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 20 of 21 PageID #: 92




      Source: https://developers.google.com/android/reference/com/google/android/gms/location/Geofence




                                                                                                         19
Case 1:20-cv-00751-UNA Document 1-3 Filed 06/04/20 Page 21 of 21 PageID #: 93




      Source: https://developer.android.com/training/location/geofencing#java




                                                                                20
